Title: From Benjamin Franklin to William Greene, 4 June 1779
From: Franklin, Benjamin
To: Greene, William


Dear Sir,
Passy, June 4. 1779
I received your kind Letter of Decr 10. with the Bills of Exchange for two hundred and sixteen Dollars, & with the List of Goods you would have in return. As I live far from any Seaport and am unacquainted with Merchandize, I sent the Bills, with your Order directly to my Nephew at Nantes, who will I doubt not accomplish it to your Satisfaction.
I shall be glad of any Opportunity of being serviceable to your Son-in-law, both for your Sake and his Father’s.
Your Letter with the first set of the Bills did not come to hand; which I regret the more, as by that means I have lost Mrs. Greene’s Letter which you tell me was inclosd. Present my affectionate Respects to her; and my Love with that of my Grandson to honest Ray, of whose Welfare I am very glad to hear and of his Progress in his Learning.
If my Sister continues under your hospitable Roof, let her know that I did not receive hers of the 7th: that you mention; that I have not time now to write to her, but will by the next Opportunity; and that I am well and love her as well as ever.
With great Esteem & Respect, I am, Dear Sir, Your most obedt and most humble Servant
B Franklin

P.S. If the Chevalier De la Luzerne should pass thro’ your Government, I recommend him warmly to your Civilities. He goes over to supply the Place of M. Gerard, as his most Christian Majestys Minister to the Congress. He is a Gentleman of a most amiable Character here, has great Connections, and is a hearty Friend to America.
His Ex. Wm. Greene Esq.—

